162 Ga. App. 348 (1982)
291 S.E.2d 724
HAMBY
v.
THE STATE.
63283.
Court of Appeals of Georgia.
Decided May 13, 1982.
Charles S. Wynne, for appellant.
Jeff C. Wayne, District Attorney, Bruce L. Udolf, Assistant *349 District Attorney, for appellee.
CARLEY, Judge.
Appellant's motion for new trial was denied on July 27, 1981. On August 24, 1981, within the time allowed by Code Ann. § 6-804, appellant obtained an extension of time for filing his notice of appeal until September 4, 1981. No notice of appeal was filed by September 4, 1981. Instead, appellant obtained a second extension of time until September 15, 1981. Appellant's notice of appeal was subsequently filed on September 11, 1981, within the limit established by the second rather than first extension.
Code Ann. § 6-804 provides for the grant by the trial court of an extension of time for the filing of a notice of appeal. The statute further provides, however, that "only one extension of time shall be granted for filing of notice of appeal and notice of cross-appeal, and the extension shall not exceed the time otherwise allowed by these rules for the filing of the notices initially." (Emphasis supplied.) Thus, under Code Ann. § 6-804, appellant was entitled to request and the trial court was authorized to grant only one extension of time for the filing of the notice of appeal. Appellant's only authorized extension of time expired on September 4, 1981, without his notice of appeal having then been filed as required by law. Subsequent filing of his notice of appeal during the unauthorized second extension comes too late to satisfy the requirement that it be filed "within the time required as provided in this law or within any extension of time granted hereunder . . ." Code Ann. § 6-809. Accordingly, this court has no jurisdiction over the instant appeal and it is dismissed. See generally Parker v. State, 156 Ga. App. 299 (274 SE2d 694) (1980).
Appeal dismissed. Quillian, C. J., and Shulman, P. J., concur.